
	

115 SRES 552 IS: Commemorating June 20, 2018, as “World Refugee Day”.
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2018
			Mr. Cardin (for himself, Mr. Carper, Mr. Van Hollen, Mr. Whitehouse, Ms. Baldwin, Mr. Booker, Mr. Reed, Mr. Wyden, Mr. Blumenthal, Mrs. Murray, Mr. Coons, Ms. Warren, Mr. Kaine, Mrs. Gillibrand, Mr. Durbin, Mr. Merkley, Mr. Udall, Mr. Markey, Mr. Brown, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating June 20, 2018, as World Refugee Day.
	
	
 Whereas World Refugee Day acknowledges the courage, strength, and determination of women, men, and children forced to flee their homes because of persecution or conflict;
 Whereas, according to the United Nations High Commissioner for Refugees— (1)a refugee is an individual who faces persecution or has a well-founded fear of persecution because of race, religion, nationality, political opinion, or membership in a particular social group;
 (2)more than 68,500,000 people are displaced worldwide, which is the worst displacement crisis in global history, including 25,400,000 refugees, more than 40,000,000 internally displaced people, 3,100,000 asylum seekers, and 10,000,000 stateless people;
 (3)children comprise 52 percent of the global refugee population, many of whom lack access to education;
 (4)on average, 44,400 people per day are displaced from their homes; (5)16,200,000 individuals were newly displaced due to conflict or persecution in 2017, including 11,800,000 internally displaced persons and 4,400,000 refugees and asylum seekers;
 (6)more than 68 percent of all refugees worldwide come from the following 5 countries: (A)Syria, with 6,300,000 refugees;
 (B)Afghanistan, with 2,600,000 refugees; (C)South Sudan, with 2,400,000 refugees;
 (D)Myanmar, with 1,200,000 refugees; and (E)Somalia, with 986,400 refugees;
 (7)37 countries resettled 102,800 refugees, less than 1 percent of people in need of resettlement, in 2017;
 (8)more than ½ of the Syrian population was displaced, either across borders or within the country, in 2016; and
 (9)the need for third-country resettlement continues to grow, with over 1,200,000 refugees requiring resettlement in 2017;
 Whereas, during 2017, the United States welcomed a total of 33,400 refugees, well below the United States Government goal of 45,000 refugee admissions, and a 65-percent drop compared with the 96,900 refugees welcomed in 2016;
 Whereas, at this pace, the United States may only admit approximately 20,000 refugees this year; Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks;
 Whereas refugees contribute to local economies in the United States, pay an average of $21,000 more in taxes than they receive in benefits, revitalize cities and towns by offsetting population decline, and boost economic growth throughout the United States by opening businesses, paying taxes, and buying homes;
 Whereas several industries rely heavily on refugee workers to support economic stability, and low rates of refugee arrival has impacted economic growth, especially in towns that rely on refugee populations to revitalize their industries;
 Whereas the ongoing crisis in the Democratic Republic of the Congo is projected to produce nearly 1,000,000 refugees in neighboring countries in 2018;
 Whereas the escalating crisis in Venezuela has forced 1,500,000 refugees to seek safety in neighboring countries and beyond since 2014;
 Whereas refugee children are 5 times more likely not to be in school than non-refugee children; Whereas refugee women and children are often at greater risk of violence, human trafficking, exploitation, and gender-based violence; and
 Whereas the United States resettlement program is a life-saving solution critical to global humanitarian efforts, which strengthens global security, advances United States foreign policy goals, and alleviates the burden placed on front-line host countries: Now, therefore, be it
		
	
 That the Senate— (1)underscores the importance of the United States Refugee Resettlement Program as a critical tool for the United States global leadership, including leveraging foreign policy, strengthening national and regional security, and encouraging international support of refugees;
 (2)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of refugees, including the education of refugee children and displaced persons who flee war, persecution, or torture in search of freedom and safety;
 (3)recognizes individuals who have risked their lives working individually and for non-governmental organizations and international agencies, such as United Nations High Commissioner for Refugees, to provide life-saving assistance and protection for people displaced by conflict around the world; and
 (4)calls upon the United States Government— (A)to uphold its international leadership role responding to the global refugee crisis with humanitarian assistance and protection for the most vulnerable;
 (B)to continue to provide adequate funding for refugee resettlement in the United States and protection for refugees overseas;
 (C)to work in partnership with the international community to find solutions to existing conflicts and to prevent new conflicts;
 (D)to alleviate the burden on front-line refugee host countries that absorb the majority of the refugees of the world through humanitarian and development support; and
 (E)to reaffirm the long-standing tradition of resettling refugees in the United States regardless of nationality or religion.
				
